ORDER
PER CURIAM:
An original application for a writ of supervisory control or other appropriate writ having been filed herein and presented •ex parte seeking (1) annulment of certain orders and dismissal of proceedings in the Youth Court involving relator, ■and (2) to compel the Judge of the Youth Court of Wheat-land County to appoint a qualified probation officer pursuant to statute.
Ordered: (1) The application for supervisory control to ••annul the orders of the Youth Court of Wheatland County ••and dismiss proceedings therein in Cause No. 201 is denied.
(2) The matter of compelling the Judge of the Youth Court -of Wheatland County to appoint a qualified probation officer pursuant to statute is remanded to the district court of Wheat-land County for hearing and determination.
(3) True copies of the application herein and this order shall be filed in the district court of Wheatland County and served on the respondent judge by the attorney for relator forthwith.